Filed
                                                                                       Washington State
                                                                                       Court of Appeals
                                                                                        Division Two

                                                                                      December 15, 2015




      IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                        DIVISION II
    STATE OF WASHINGTON,                                           No. 46961-8-II

                               Respondent,

         v.

    OSMAR GUILLEN-VAZQUEZ,                                  UNPUBLISHED OPINION

                               Appellant.

        JOHANSON, C.J. — Osmar Guillen-Vazquez appeals the sentence imposed following his

conviction for first degree child molestation,1 arguing that the trial court entered contradictory

orders regarding contact with his daughter, the victim of his crime. 2 Concluding that the orders

are not contradictory, we affirm.

        The trial court sentenced Guillen-Vasquez to 75 months of confinement, followed by

community custody for life, but suspended the term of confinement under the special sex offender

sentencing alternative, RCW 9.94A.670. Section 4.5 of Guillen-Vasquez’s judgment and sentence

provides,


1
 A commissioner of this court initially considered this appeal as a motion on the merits under
RAP 18.14 and then transferred it to a panel of judges.
2
 Guillen-Vasquez was also convicted of bail jumping, but that conviction is not relevant to his
appeal.
No. 46961-8-II


       The defendant shall not have contact with RG (female, 7/21/2001) including, but
       not limited to, personal, verbal, telephonic, written or contact through a third party
       for life (which does not exceed the maximum statutory sentence).

Clerk’s Papers (CP) at 69.3

       Paragraph 6 of the stipulated conditions of sentence/community custody provides,

       You shall not have any direct or indirect contact with the victims, including but not
       limited to personal, verbal, telephonic, written, or through a third person without
       prior written permission from the community corrections officer, the therapist, the
       prosecuting attorney, and the court only after an appropriate hearing. This
       condition is for the statutory maximum sentence of life, and shall also apply during
       any incarceration.
       VIOLATION OF THIS ORDER IS A CRIMINAL OFFENSE UNDER CHAPTER
       7.90 RCW AND 26.50 RCW AND WILL SUBJECT THE VIOLATOR TO
       ARREST.

CP at 75.

       Guillen-Vasquez argues that the trial court erred in imposing the no-contact order contained

in section 4.5 because it contradicts the no-contact order contained in paragraph 6. But they are not

contradictory. Upon a defendant’s conviction for a sex offense, RCW 7.90.150(6) requires the trial

court to enter an order prohibiting contact with the victim for the duration of the terms of

imprisonment and community custody. Under RCW 9.94A.507(6)(b), RCW 9A.44.083(2), and

RCW 9A.20.021(1)(a), the duration of Guillen-Vasquez’s term of community custody is life.

Therefore, the court was required to impose a lifetime no-contact order. But consistent with RCW

7.90.150(6), paragraph 6 gives Guillen-Vasquez an opportunity to ask the court to permit him contact

with his daughter in the future. Guillen-Vasquez does not demonstrate a contradiction.




3
  The court also entered a separate sexual assault protection order prohibiting Guillen-Vasquez
from contact with his daughter “directly, indirectly or through third parties” for life. CP at 83.
That order also allows for the court to change the order.
                                                 2
No. 46961-8-II


        Guillen-Vasquez also argues that the trial court erred in imposing a lifetime no-contact order

because it did not give a reason for the duration of the order. In re Pers. Restraint of Rainey, 168
Wash. 2d 367, 381-82, 229 P.3d 686 (2010). But Rainey is inapposite, because it involved a no-contact

order entered as part of a domestic violence sentence, not a sexual assault protection order. And as

addressed above, the court was required to impose a lifetime sexual assault protection order.

        We affirm Guillen-Vasquez’s sentence.

        A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW 2.06.040,

it is so ordered.



                                                      JOHANSON, C.J.
 We concur:



 BJORGEN, J.




 SUTTON, J.




                                                  3